 

Exhibit 10.1

 

SEPARATION AGREEMENT, GENERAL RELEASE OF ALL CLAIMS AND
COVENANT NOT TO SUE

 

THIS SEPARATION AGREEMENT, GENERAL RELEASE OF ALL CLAIMS AND COVENANT NOT TO SUE
(this “Agreement”) is entered into and effective as of January 20, 2020 (except
to the extent otherwise provided in Section 9), by and between CATCHMARK TIMBER
TRUST, INC., a Maryland corporation (the “Company”), and JERROLD BARAG
(“Executive”). The Company and Executive are referred to in this Agreement,
together, as the “parties” and, each individually, as a “party.”

 

WHEREAS, Executive currently serves as the Company’s Chief Executive Officer and
as a member of the Company’s Board of Directors (the “Board”), pursuant to that
certain Employment Agreement between the Company and Executive, dated October
30, 2013, as amended by that certain First Amendment to Employment Agreement and
certain Second Amendment to Employment Agreement, each between the Company and
Executive, dated as of December 31, 2018 and December 19, 2019, respectively (as
so amended, the “Employment Agreement”);

 

WHEREAS, the Company and Executive each desire to enter into this Agreement to
set forth in writing the terms and conditions of Executive’s separation from the
Company, its subsidiaries and affiliates; and

 

WHEREAS, the Company and Executive seek to fully and finally settle all actual
or potential differences or claims, whether or not now known, on the terms set
forth in this Agreement;

 

NOW, THEREFORE, in consideration of the payments, covenants and releases
described below, and in consideration of other good and valuable consideration,
the receipt and sufficiency of all of which is hereby acknowledged, the Company
and Executive agree as follows:

 

1.            Separation. In order to effect Executive’s separation from the
Company, Executive hereby resigns his position as a member of the Board and his
position as the Company’s Chief Executive Officer, and all other positions
Executive holds with the Company, its subsidiaries and affiliates, and TexMark
Timber Treasury, L.P. and its affiliates (collectively, “Triple T”), effective
as of January 21, 2020 (the “Termination Date”). Simultaneously with the
execution of this Agreement, Executive shall execute and deliver to the Company
a resignation letter with respect to Triple T acceptable to the Company.
Executive acknowledges and agrees that he has been paid all wages and accrued
benefits to which he is entitled through the date of execution of this Agreement
or that the Company has promised to pay such wages and accrued benefits within
thirty (30) days of the Termination Date. Other than the payments set forth in
this Agreement, the parties agree that the Company owes no additional amounts to
Executive for wages, back pay, severance pay, bonuses, damages, accrued
vacation, benefits, insurance, sick leave, other leave, or any other reason.
This Agreement is intended to, and does, settle and resolve all claims of any
nature that Executive might have against the Company arising out of his
employment relationship with Company or the termination of such employment or
relating to any other matter.

 

 

 

 

2.             Payments and Benefits. In consideration of Executive’s promises,
covenants and releases contained in this Agreement, the Company will pay or
provide to Executive:

 

(a)A total gross amount of ONE MILLION NINE HUNDRED TWENTY-EIGHT THOUSAND NINE
HUNDRED NINETY-SIX DOLLARS ($1,928,996.00), subject to reduction as set forth in
Section 9 and less withholding for taxes and other similar items, payable in
approximately equal monthly installments during the twenty-four (24) month
period following the Termination Date, commencing on the first payroll date to
occur after the sixtieth (60th) day following the Termination Date; provided,
that the first such payment shall consist of all amounts payable to Executive
pursuant to this Section 2(a) between the Termination Date and the first payroll
date to occur after the sixtieth (60th) day following the Termination Date; and
provided, further, that (i) any obligation of the Company to make the payments
contemplated by this Section 2(a) shall cease upon Executive’s breach of any of
his obligations contained in this Agreement or in Section 7 or Section 12 of the
Employment Agreement; (ii) upon a “Change in Control of the Company” (as defined
in Section 15(j) hereof), any payments contemplated by this Section 2(a) which
have not been paid (and which the Company continues to be obligated to pay after
giving effect to Section 2(a)(i)) shall accelerate and be paid in a single lump
sum no later than the effective date of the Change in Control of the Company,
and (iii) that notwithstanding the foregoing, the time and form of payment of
the amounts contemplated under this Agreement shall be subject to the provisions
of Section 15(j), which may override any contrary provisions herein;

 

(b)

If Executive elects to continue participation in any group medical, dental,
vision or prescription drug plan benefits to which Executive or Executive’s
eligible dependents would be entitled under Section 4980B (“COBRA”) of the
Internal Revenue Code of 1986, as amended (the “Code”), then for eighteen (18)
months following the Termination Date (the “COBRA Reimbursement Period”), the
Company shall pay to Executive monthly payments of an amount equal to the excess
of (i) the COBRA cost of such coverage over (ii) the amount that Executive would
have had to pay for such coverage if he had remained employed during the COBRA
Reimbursement Period and paid the active employee rate for such coverage, less
withholding for taxes and other similar items; provided, however, that (A) if
Executive becomes eligible to receive group health benefits under a program of a
subsequent employer or otherwise (including coverage available to Executive’s
spouse), the Company’s obligation to pay any portion of the cost of health
coverage as described herein shall cease, except as otherwise provided by law;
(B) the COBRA Reimbursement Period shall only run for the period during which
Executive is eligible to elect health coverage under COBRA and timely elects
such coverage; (C) nothing herein shall prevent the Company from amending,
changing, or canceling any group medical, dental, vision and/or prescription
drug plans during the COBRA Reimbursement Period; (D) during the COBRA
Reimbursement Period, the benefits provided in any one calendar year shall not
affect the amount of benefits provided in any other calendar year (other than
the effect of any overall coverage benefits under the applicable plans); (E) the
reimbursement of an eligible taxable expense shall be made as soon as
practicable but not later than December 31 of the year following the year in
which the expense was incurred; (F) Executive’s rights pursuant to this Section
shall not be subject to liquidation or exchange for another benefit; and (G)
that any obligation of the Company to make the payments contemplated by this
Section 2(b) shall cease upon Executive’s breach of any of his obligations
contained in this Agreement or in Section 7 or Section 12 of the Employment
Agreement;





  



2

 

 

(c)The annual cash incentive award opportunity granted to Executive with respect
to the year ended December 31, 2019 (the “Cash Incentive Award”), less
withholding for taxes and other similar items; provided, however, that (i) for
purposes of calculating the aggregate value of such award (A) the 70% of the
Cash Incentive Award that is based upon the achievement of the objective
financial performance metrics of the Company previously determined by the
Compensation Committee of the Board shall be awarded based on the Company’s
actual results with respect to such metrics for the year ended December 31, 2019
(as finally determined), which metrics, on a consolidated basis, shall be at not
less than the target level, and (B) the 30% of the Cash Incentive Award that is
based on Executive’s individual performance assessment shall be awarded at the
target level of ONE HUNDRED NINETEEN THOUSAND ONE HUNDRED FORTY-THREE DOLLARS
AND EIGHTY CENTS ($119,143.80); and (ii) the Cash Incentive Award otherwise
shall be paid in accordance with the terms of the Company’s annual cash
incentive award program for the Company’s named executive officers, and the
Company’s practices and policies with respect thereto, including that the
Company shall pay the Cash Incentive Award to Executive at such time as the
Company pays its other named executive officers their annual cash incentive
awards with respect to the year ended December 31, 2019, but in no event later
than March 15, 2020;

 

(d)The following treatment or payment of Executive’s outstanding equity awards,
provided that (i) any obligation of the Company to provide the treatment or
payment with respect to Executive’s outstanding equity awards as contemplated by
this Section 2(d) shall cease upon Executive’s breach of any of his obligations
contained in this Agreement or in Section 7 or Section 12 of the Employment
Agreement; and (ii) except as set forth herein, the outstanding equity awards
shall remain subject to the terms and conditions of the equity plan under which
they were granted and the respective award agreements evidencing the grant
thereof;

 



3

 

 

A.Shares of restricted stock subject to vesting based on Executive’s continuous
service only (“Outstanding Service-Based Stock Awards”), of which there are
103,135 shares outstanding as of the Termination Date, shall be accelerated in
full to the Termination Date and cancelled as of the Termination Date in
exchange for an amount equal to the product of (x) the net number of such
outstanding shares after deducting such number of shares as is necessary to
satisfy tax withholding requirements under applicable law, multiplied by (y) the
average closing price of the Company’s common stock for the five consecutive
trading day period which ends on (and includes) the trading day immediately
preceding January 21, 2020, with such amount payable in approximately equal
monthly installments during the twenty-four (24) month period following the
Termination Date, subject, however, to the provisions of Section 15(j) of this
Agreement;

 

B.Distribution equivalents awards relating to the Outstanding Service-Based
Stock Awards shall be paid as if the Outstanding Service-Based Stock Awards had
vested as of the Termination Date, with such award amount payable as soon as
reasonably practical but not later than thirty (30) days following the
Termination Date; and

 

C.LTIP Units (as defined in the Second Amended and Restated Agreement of Limited
Partnership of CatchMark Timber Operating Partnership, L.P.), which may be
earned based on the achievement of performance goals and may become vested based
on Executive’s continuous service (“Outstanding Performance-Based Equity
Awards”), that are outstanding as of the Termination Date shall be treated as if
the applicable performance period ends on the Termination Date, with the portion
of the Outstanding Performance-Based Equity Awards that is earned determined
based on the actual achievement of the applicable performance metrics through
the Termination Date and with Executive being entitled to receive the pro rata
portion of the award that is so earned (with such pro rata portion determined by
multiplying the award that is so earned by a fraction, the numerator of which
shall be the number of full months elapsed in the applicable performance period
prior to the Termination Date, and the denominator shall be 36). Executive’s pro
rata portion of the Outstanding Performance-Based Equity Awards that are earned
as provided in this Section 2(d)(C) shall be immediately vested. In the event of
a dispute regarding the calculation of the Outstanding Performance-Based Equity
Awards that are earned pursuant to this Section 2(d)(C), the Company shall
retain an independent expert mutually agreed upon by the parties to
independently determine the calculation of such award and such calculation by
the independent expert shall be final and binding on the parties. Distribution
equivalents awards relating to the Outstanding Performance-Based Equity Awards
shall be paid to the extent such Outstanding Performance-Based Equity Awards are
earned and Executive is entitled to the pro rata portion thereof (with such pro
rata portion calculated as described in the preceding sentence), with such award
amount payable as soon as reasonably practical, but not later than thirty (30)
days following the Termination Date. Any Outstanding Performance-Based Equity
Awards that fail to be earned in accordance with this Section 2(d)(C) will be
forfeited and reconveyed to the Company on the Termination Date without further
consideration or any act or action by Executive; and

 

(e)To the extent not heretofore paid or provided, the amount of all expense
reimbursements and accrued but unused paid time off (“PTO”), payable as provided
in, and in accordance with, the Company’s current policies regarding expense
reimbursement and accrual and payment for unused PTO, respectively.

  

4

 



 

Executive and the Company acknowledge and agree that these agreements, terms and
amounts have been negotiated and agreed upon voluntarily by both parties and
represent a compromise providing value to both parties. The parties also
acknowledge and agree that these agreements and amounts exceed any and all
actions, pay and benefits that the Company might otherwise have owed to
Executive by law and that they constitute good, valuable, and sufficient
consideration for Executive’s release, agreements and covenants herein.

 

3.                  General Release of All Claims and Potential Claims and
Covenant Not To Sue. In consideration of the payments made to him by the Company
and the promises contained in this Agreement, Executive on behalf of himself and
his agents and successors in interest, hereby UNCONDITIONALLY RELEASES AND
DISCHARGES the Company, its successors, subsidiaries, parent companies, assigns,
joint ventures, and affiliated companies and their respective agents, legal
representatives, shareholders, attorneys, employees, members, managers, officers
and directors (collectively, the “Releasees”) from ALL CLAIMS, LIABILITIES,
DEMANDS AND CAUSES OF ACTION which he may by law release, as well as all
contractual obligations not expressly set forth in this Agreement, whether known
or unknown, fixed or contingent, that he may have or claim to have against any
Releasee for any reason as of the date of execution of this Agreement; provided,
however, that this release shall not apply to any payments or benefits under
this Agreement. This release includes, but is not limited to, claims arising
under federal, state or local laws prohibiting employment discrimination, claims
arising under severance plans and contracts, and claims growing out of any legal
restrictions on the Company’s rights to terminate its employees or to take any
other employment action, whether statutory, contractual or arising under common
law or case law. Executive specifically acknowledges and agrees that he is
releasing any and all rights under federal, state and local employment laws
including the Age Discrimination in Employment Act (“ADEA”), the Older Workers
Benefit Protection Act (“OWBPA”), Title VII of the Civil Rights Act of 1964, ,
42 U.S.C. § 1981, the Americans With Disabilities Act (“ADA”), the Family and
Medical Leave Act (“FMLA”), the Genetic Information Nondiscrimination Act
(“GINA”), the Executive Retirement Income Security Act (“ERISA”), the Equal Pay
Act (“EPA”), the Occupational Safety and Health Act (“OSHA”), and any and all
other local, state, and federal law claims arising under statute or common law.
Executive further agrees that if anyone (including the Equal Employment
Opportunity Commission (“EEOC”) or any other government agency or similar such
body) makes a claim or undertakes an investigation involving Executive in any
way, Executive waives any and all right and claim to financial recovery
resulting from such claim or investigation. Except to the extent that applicable
law requires that Executive be allowed to file a charge of discrimination with
the EEOC or other administrative charge or complaint, Executive further hereby
AGREES NOT TO FILE A LAWSUIT or other legal claim or charge to assert against
any of the Releasees any claim released by this Agreement. It is agreed that
this is a general release and it is to be broadly construed as a release of all
claims, except those that cannot be released by law. By signing this Agreement,
Executive acknowledges that he is doing so knowingly and voluntarily, that he
understands that he may be releasing claims he may not know about, and that he
is waiving all rights he may have had under any law that is intended to protect
him from waiving unknown claims. Executive warrants that he has not filed any
notices, claims, complaints, charges, or lawsuits of any kind whatsoever against
the Company or any of the Releasees as of the date of execution of this
Agreement.

 



5

 

 

4.                  Consulting Services. From the Termination Date and through
the date which is ninety (90) days thereafter (the “Consultancy Period”),
Executive agrees to make himself available to consult and cooperate with the
Company, and to respond to appropriate inquiries, regarding such matters
pertaining to the Company’s business as may, from time to time, be reasonably
requested of Executive by the Company’s Chairman of the Board or Chief Executive
Officer, including cooperating with the Company with respect to the
communication of Executive’s separation from the Company and related matters
(the “Consulting Services”). Notwithstanding the foregoing, Consulting Services:
(i) shall not include Executive’s cooperation in connection with any action or
proceeding contemplated by Section 12 of the Employment Agreement, which
cooperation shall be governed by such section; (ii) shall be limited to
executive-level services comparable in scope to those previously performed by
Executive for or on behalf of the Company; (iii) shall not include any
activities involved in raising capital on behalf of the Company or any of its
affiliates; (iv) shall not involve providing Executive with any additional
confidential or inside information about the Company or its future plans; (v)
shall not require Executive to interface with clients, partners, consultants,
attorneys, or any employees other than the Chief Executive Officer, and (vi)
shall be performed by Executive telephonically (unless specifically requested by
the Company’s Chairman of the Board or Chief Executive Officer). Executive shall
not be entitled to any additional fees or other compensation with respect to
Consulting Services provided during the Consultancy Period, if any. Executive
shall be entitled to reimbursement from the Company for any reasonable
out-of-pocket expenses incurred by Executive in connection with the performance
of the Consulting Services during the Consultancy Period, if any. In addition,
in no event shall the services required or requested from Executive during the
Consultancy Period exceed 20% of the average level of services performed by the
Executive during the 36-month period preceding the Termination Date.

 

5.                  Non-Disparagement.

 

(a)               Executive agrees to not disparage or make any derogatory,
demeaning or untrue statements, orally or in writing, regarding the Company, or
its subsidiaries, affiliates or joint ventures, or their respective products,
services, assets, businesses, agents, representatives, directors, officers,
shareholders, members, partners, attorneys, managers, employees, vendors,
successors or assigns. The Company agrees not to, and agrees to instruct its
executive officers and directors not to, disparage or make any derogatory,
demeaning or untrue statements, orally or in writing, regarding Executive.

 

(b)              Notwithstanding the foregoing, nothing in this Agreement
prohibits or restricts Executive or the Company from lawfully: (i) initiating
communications directly with, cooperating with, providing information to,
causing information to be provided to, or otherwise assisting in an
investigation by any governmental or regulatory agency, entity, or official(s)
(collectively, “Governmental Authorities”) regarding a possible violation of any
law; (ii) responding to any inquiry or legal process directed to Executive
individually (and not directed to the Company) from any such Governmental
Authorities; (iii) testifying truthfully, participating or otherwise assisting
in an action or proceeding by any such Governmental Authorities relating to a
possible violation of law; or (iv) making any other disclosures that are
protected under the whistleblower provisions of any applicable law.

 



6

 

 

6.                  No Reemployment. Executive waives any right to employment
with the Company or any parent or subsidiary of the Company, agrees not to seek
employment with the Company or any parent or subsidiary of the Company at any
time in the future, and agrees that any denial of employment by the Company or
any parent or subsidiary of the Company is in keeping with the intent of this
Agreement and shall not be a legitimate basis for a cause of action by
Executive.

 

7.                  Non-Admission of Liability and Acknowledgment of Reporting.
This Agreement and the fact that it was offered are not and shall not in any way
be construed as admissions by the Company or any Releasee that it violated any
federal, state or local law, statute or regulation, or that it acted wrongfully
with respect to Executive or to any other person or entity in any manner. The
Company and the Releasees specifically disclaim any liability to or wrongful
acts against Executive or any other person or entity. This Agreement is not and
shall not in any way be construed as an admission by Executive that he violated
any federal, state or local law, statute or regulation, or that he acted
wrongfully with respect to the Company or to any other person or entity in any
manner. Executive specifically disclaims any liability to or wrongful acts
against the Company or any other person or entity. Executive affirms that he has
reported to the Company in writing all compliance issues and possible violations
of federal, state and local laws or regulations or Company policy of which he
had knowledge during the term of his employment, if any. Executive represents
and acknowledges that he has no further or additional knowledge or information
regarding compliance issues or possible violations of federal, state or local
laws or regulations or Company policy other than what he has previously
disclosed to the Company in writing, if any.

 

8.                  Acknowledgment. The Company hereby advises Executive to
consult with an attorney prior to executing this Agreement and Executive
acknowledges and agrees that the Company has advised, and hereby does advise,
him of his opportunity to consult an attorney or other advisor and has not in
any way discouraged him from doing so. Executive expressly acknowledges and
agrees that he has been offered at least twenty-one (21) days to consider this
Agreement before signing it, that he has read this Agreement and Release
carefully, that he has had sufficient time and opportunity to consult with an
attorney or other advisor of his choosing concerning his execution of this
Agreement. Executive acknowledges and agrees that he fully understands that this
Agreement is final and binding, that it contains a full release of all claims
and potential claims, and that the only promises or representations he has
relied upon in signing this Agreement are those specifically contained in this
Agreement itself. Executive acknowledges and agrees that he is signing this
Agreement voluntarily, with the full intent of releasing the Company from all
claims.

 

9.                  Revocation of Release of Claims Under the ADEA. The parties
agree that Executive may revoke Executive’s release of claims under the ADEA
provided in Section 3 within seven (7) days after Executive executes this
Agreement by giving written notice of revocation to Company. Such notice must be
delivered to the Company’s Chief Executive Officer by 5:00 p.m. Eastern Standard
Time, and must actually be received by him at or before the above-referenced
seven-day deadline. Executive’s release of claims under the ADEA provided in
Section 3 may not be revoked after the expiration of the seven-day deadline. If
Executive revokes Executive’s release of claims under the ADEA provided in
Section 3, then the total gross amount that the Company is obligated to pay
Executive under Section 2(a) is automatically reduced by FIVE HUNDRED THOUSAND
DOLLARS ($500,000.00). A revocation by Executive of his release of claims under
the ADEA provided in Section 3 shall not affect the release of the remainder of
Executive’s claims, demands and causes of action in Section 3. Assuming that
Executive does not revoke his release of claims under the ADEA provided in
Section 3 within the revocation period described above, such release shall be
effective and enforceable on the eighth (8th) day following the date on which
Executive executes this Agreement.

 



7

 

 

10.                Severability. If any provision or covenant, or any part
thereof, of this Agreement, except Executive’s general release and covenant not
to sue set forth in Section 3 of this Agreement, should be held by any court to
be invalid, illegal or unenforceable, either in whole or in part, such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of the remaining provisions or covenants of this
Agreement, all of which shall remain in full force and effect. If the general
release and covenant not to sue set forth in Section 3 of this Agreement is
found to be unenforceable, this Agreement shall be null and void and all
consideration originally paid hereunder shall be returned by Executive to the
Company

 

11.                Final Agreement. The parties agree that this document was
negotiated, is their entire Agreement regarding Executive’s separation from
employment with the Company and Executive’s release of claims, and supersedes
all prior agreements between the parties, except that the parties further agree
that the covenants in Section 7, Section 12, Section 13 and Section 15 of the
Employment Agreement survive and remain in full force and effect in accordance
with their terms, as well as any other provisions of the Employment Agreement
that are necessary to enforce or interpret such sections (all such sections and
such other provisions, collectively, the “Surviving Provisions”). For purposes
of interpreting the Surviving Provisions for purposes of this Agreement, the
“Date of Termination” referred to in the Surviving Provisions shall be the
Termination Date. The parties agree that neither party shall be considered the
drafter for the purpose of construing any ambiguity or disagreement. The parties
agree that this Agreement may not be modified except by a written document
signed by both parties. The parties agree that this Agreement may be executed
and delivered in one or more counterparts, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement.

 

12.             Legal Fees Incurred in Negotiating this Agreement. The Company
shall reimburse Executive for Executive’s reasonable legal fees actually
incurred in negotiating this Agreement.

 

13.             Property. Executive shall be permitted to retain all personal
property owned by him and located in his personal office at the Company;
provided, however, that all artwork that Executive seeks to retain, and such
other furniture located in his personal office at the Company which Executive
seeks to retain, must be specifically identified by Executive in writing to the
Company prior to the execution of this Agreement and agreed to by the Company.
In connection with the execution of this Agreement, Executive shall deliver to
the Company the laptop used by him for Company business, and the Company shall
return such laptop to Executive after removal of all Company information,
materials and programs. Except as set forth above, nothing in this Section 13
shall limit in any way the provisions of Section 7(h) of the Employment
Agreement, which remain in full force and effect.

 



8

 



 

14.             Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the state of Georgia without giving effect to its
conflict of law principles.

 

15.             Miscellaneous.

 

(a)                Forum Selection; Consent to Jurisdiction. Executive agrees
that the exclusive forum for any action to enforce this Agreement, as well as
any action relating to or arising out of this Agreement, shall be the Superior
Court of Fulton County, Georgia or United States District Court for the Northern
District of Georgia, Atlanta Division. With respect to any such court action,
the parties hereby: (i) irrevocably submits to the personal jurisdiction of such
courts; (ii) consents to service of process; (iii) consents to venue; and (iv)
waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction, service of process, or venue.
The parties further agree that the above-listed courts are convenient forums for
any dispute that may arise herefrom and that no party shall raise as a defense
that such courts are not convenient forums.

 

(b)                Prevailing Party. The parties agree that if any dispute,
litigation or other proceeding is brought with respect to the enforcement or
interpretation of this Agreement or any provision hereof, the prevailing party
in such dispute, litigation or other proceeding shall be entitled to recover its
reasonable attorneys’ fees and all other costs and expenses incurred in the
enforcement or interpretation of this Agreement, unless such action is based on
the ADEA or OWBPA, in which case costs and expenses, including attorney’s fees,
are governed by federal law.

 

(c)                Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

 

(d)                Notices. All notices and other communications hereunder shall
be in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to Executive:

Jerrold Barag

5765 Northside Drive

Sandy Springs, Georgia 30328

 

If to the Company:

CatchMark Timber Trust, Inc.

5 Concourse Parkway, Suite 2650

Atlanta, Georgia 30328

Attention: Chief Executive Officer and General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(f)                Equitable Relief. It is expressly agreed among the parties
hereto that monetary damages would be inadequate to compensate a party hereto
for any breach by any other party of its covenants and agreements in this
Agreement. Accordingly, the parties agree and acknowledge that any such
violation or threatened violation will cause irreparable injury to the other and
that, in addition to any other remedies which may be available, such party shall
be entitled to injunctive relief against the threatened breach of this Agreement
or the continuation of any such breach without the necessity of proving actual
damages and without posting any bond or other security, and may seek to
specifically enforce the terms of this Agreement.

 



9

 

 

(g)               Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

 

(h)               Waivers. Failure of either party to insist, in one or more
instances, on performance by the other in strict accordance with the terms and
conditions of this Agreement shall not be deemed a waiver or relinquishment of
any right granted in this Agreement or of the future performance of any such
term or condition or of any other term or condition of this Agreement, unless
such waiver is contained in a writing signed by the party making the waiver.

 

(i)                 Interpretation. For purposes of this Agreement: (i) the
words “include,” “includes” and “including” shall be deemed to be followed by
the words “without limitation”; (ii) the word “or” is not exclusive; and (iii)
the words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. The definitions given for any defined terms in this
Agreement shall apply equally to both the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Unless the context otherwise
requires, references herein to: (A) Sections mean the Sections of this
Agreement; (B) an agreement, instrument or other document means such agreement,
instrument or other document as amended, supplemented and modified from time to
time to the extent permitted by the provisions thereof; and (C) a statute means
such statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder.

 

(j)                 Code Section 409A. This Agreement shall be interpreted and
administered in a manner so that any amount or benefit payable hereunder shall
be paid or provided in a manner that is either exempt from or compliant with the
requirements of Section 409A of the Code and applicable Internal Revenue Service
guidance and Treasury Regulations issued thereunder. Nevertheless, the tax
treatment of the benefits provided under the Agreement is not warranted or
guaranteed to Executive, who is responsible for all taxes assessed on any
payments made pursuant to this Agreement, whether under Section 409A of the Code
or otherwise. Neither the Company nor its directors, officers, employees or
advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by the Executive as a result of the application of Section
409A of the Code. Each installment payment under Section 2(a), Section 2(b) and
Section 2(d) of this Agreement shall be deemed to be a separate payment, as
described in Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of
the Code. For purposes of this Agreement, “Change in Control of the Company”
means the occurrence of any of the following: (i) a change in ownership of the
Company, (ii) a change in effective control of the Company or (iii) a change in
the ownership of a substantial portion of the assets of the Company, in each
case within the meaning of Section 409A of the Code, without giving effect to
any elective provisions that may be available under such definitions.
Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute deferred compensation subject to Section 409A of
the Code is or would otherwise be payable or distributable under this Agreement
by reason of Executive’s separation from service during a period in which he is
a Specified Employee (as defined in Treas. Reg. Section 1.409A-1(i)), then,
subject to any permissible acceleration of payment by the Company under Treas.
Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes): (i) the
amount of such deferred compensation that would otherwise be payable during the
six-month period immediately following Executive’s separation from service will
be accumulated through and paid or provided on the first day of the seventh
month following Executive’s separation from service (or, if Executive dies
during such period, within 30 days after Executive’s death) (in either case, the
“Required Delay Period”); and (ii) the normal payment or distribution schedule
for any remaining payments or distributions will resume at the end of the
Required Delay Period.

 

[Signature Page Follows]

 



10

 

 

IN WITNESS WHEREOF, Executive has executed and delivered this Separation
Agreement, General Release of All Claims and Covenant Not to Sue, and the
Company has caused this Separation Agreement, General Release of All Claims and
Covenant Not to Sue to be duly executed and delivered by its officer thereunto
duly authorized, all as of the last day and year written below.

 

  EXECUTIVE       /s/ Jerrold Barag   JERROLD BARAG   Date: 1/20/2020      
CATCHMARK TIMBER TRUST, INC.       By: /s/ Donald S. Moss   Name: Donald S. Moss
  Title: Chairman of Compensation Committee   Date: 1/20/2020

 

 



